DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement filed 12/9/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered, for any item lined through by the examiner.
Foreign patent document cite no. 4 is entirely in German, with no explanation of its relevance. 
Only the abstracts of foreign patent document cite nos. 2 and 3 have been considered, since only those items are in English for those documents. 

Response to Amendment
Applicant’s amendment and remarks filed on 12/9/2020 have been entered.  In the amendment, the drawings have been amended.  The specification has been amended.  Claims 1, 4, 6, 7, and 14 have been amended.  Claim 3 has been cancelled. 
The objection to the drawings has been withdrawn. 
The objection to the specification has been withdrawn. 

Response to Arguments
Applicant’s arguments, see Remarks, pp. 11-12, filed 12/9/2020, with respect to the rejections of claims 1-14 under 35 U.S.C. §§ 112(a) and 103 have been fully considered and are persuasive in view of Applicant’s amendment.  The rejections of claims 1-14 under 35 U.S.C. §§ 112(a) and 103 have been withdrawn. 
The provisional rejection of claim 1-14 on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/423,868 has been withdrawn. 

Allowable Subject Matter
Claims 1, 2, and 4-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a device for determining a distance to an object, comprising a transmitting device for emitting signals, comprising a receiving device for receiving signals and for generating detection signals, comprising an evaluating device for evaluating the detection signals of the receiving device, and comprising a control device for controlling the evaluation of the detection signals of the receiving device by the evaluating device, wherein the receiving device comprises a plurality of receiving elements, wherein the receiving elements are configured to, in case they receive a signal, generate a detection signal each, wherein the evaluating device is configured to determine the distance to the object in accordance with the time-of-flight method and while a number of detection signals generated within a presettable coincidence time at least equals a presettable coincidence depth, wherein the control device is configured to determine, starting from a background radiation measurement, a new value for the coincidence time and preset same for the evaluating device, wherein, in a background radiation measurement, the receiving device receives signals and generates background radiation detection signals, wherein, in a background radiation measurement, the evaluating device evaluates the background radiation detection signals using a current coincidence time and a current coincidence depth, wherein the control device is configured to compare a number of background radiation detection signals acquired in the background radiation measurement to an event set value, and wherein the control device is configured to, in case the number of background radiation detection signals and the event set value differ beyond a presettable threshold value, determine at least the coincidence time and/or the coincidence depth starting from the number of background radiation detection signals. 
Independent claim 14 recites a method for determining a distance to an object, wherein signals are emitted, wherein signals are received and, starting therefrom, detection signals are generated, wherein the distance to the object is determined from the detection signals in accordance with the time-of-flight method and while a number of detection signals generated within a presettable coincidence time at least equals a presettable coincidence depth, wherein, starting from a background radiation measurement, the coincidence time and/or the coincidence depth are/is determined, wherein, in a background radiation measurement, the background radiation detection signals are evaluated using a current coincidence time and a current coincidence depth, wherein a number of background radiation detection signals acquired in the background radiation measurement is compared to an event set value, and wherein, in case the number of background radiation detection signals and the event set value differ beyond a presettable threshold value, at least the coincidence time and/or the coincidence depth is determined starting from the number of background radiation detection signals. 
The claimed limitations 
as recited in independent claim 1, in particular “wherein, in a background radiation measurement, the evaluating device evaluates the background radiation detection signals using a current coincidence time and a current coincidence depth, wherein the control device is configured to compare a number of background radiation detection signals acquired in the background radiation measurement to an event set value, and wherein the control device is configured to, in case the number of background radiation detection signals and the event set value differ beyond a presettable threshold value, determine at least the coincidence time and/or the coincidence depth starting from the number of background radiation detection signals”  
and 
as recited in independent claim 14, in particular “wherein, in a background radiation measurement, the background radiation detection signals are evaluated using a current coincidence time and a current coincidence depth, wherein a number of background radiation detection signals acquired in the background radiation measurement is compared to an event set value, and wherein, in case the number of background radiation detection signals and the event set value differ beyond a presettable threshold value, at least the coincidence time and/or the coincidence depth is determined starting from the number of background radiation detection signals” 
are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Axelsson (US 2017/0234973), teaches a method and a device for determining a return time of a returning light pulse by a Single Photon (SPL) LiDAR scanner, the SPL scanner comprising of a low photon count detector for converting low amounts of photons or single photons to electrical signals, and a control and processing unit for processing the data and for determining the return time of the returning light pulse; the control and processing unit identify detected photons potentially representing a return pulse event and create a return pulse signal based on a criterion involving a temporal probability distribution for the detected photons, identify a rising edge and a falling edge of the return pulse signal, and determine the return time for each return pulse event based on the rising edge and the falling edge of the return pulse signal. 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations 
as recited in independent claim 1, in particular “wherein, in a background radiation measurement, the evaluating device evaluates the background radiation detection signals using a current coincidence time and a current coincidence depth, wherein the control device is configured to compare a number of background radiation detection signals acquired in the background radiation measurement to an event set value, and wherein the control device is configured to, in case the number of background radiation detection signals and the event set value differ beyond a presettable threshold value, determine at least the coincidence time and/or the coincidence depth starting from the number of background radiation detection signals”  
and 
as recited in independent claim 14, in particular “wherein, in a background radiation measurement, the background radiation detection signals are evaluated using a current coincidence time and a current coincidence depth, wherein a number of background radiation detection signals acquired in the background radiation measurement is compared to an event set value, and wherein, in case the number of background radiation detection signals and the event set value differ beyond a presettable threshold value, at least the coincidence time and/or the coincidence depth is determined starting from the number of background radiation detection signals”. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645